Name: Council Regulation (ECSC, EEC, Euratom) No 2338/88 of 25 July 1988 correcting the remuneration and pensions of officials and other servants of the European Communities and adjusting the weightings applied thereto
 Type: Regulation
 Subject Matter: organisation of work and working conditions;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 29. 7. 88 Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2338/88 of 25 July 1988 correcting the remuneration and pensions of officials and other servants of the European Communities and adjusting the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, of adjusting the remuneration of officials and other servants of the Communities (3), as last amended by Decision 87/530/Euratom, EEC (4), Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the proposal from the Commission, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Whereas it was not for Regulation (Euratom, ECSC, EEC) No 3784/87 to take account of a decision by the French Government to increase the salaries of civil servants in France, the effetf of which could not be estimated before the said Regulation was adopted ; whereas the amounts laid down by Regulation (Euratom, ECSC, EEC) No 3784/87 should therefore be corrected :Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by the Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3784/87 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first subparagraph of Article 20 and Article 64 of the conditions of employment, Whereas, since the cost of living increased substantially in several countries in which officials and other servants of the Communities are employed in the second half of 1987, the weightings applicable to the remuneration and pensions of officials and other servants pursuant to Regulation (Euratom, ECSC, EEC) No 3784/87 should be adjusted with effect from 1 January 1988 or from 16 November 1987 in certain countries where the increase in the cost of living has been particularly high, Having regard to Council Decision 81 /1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1987 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is replaced bv the following : (') OJ No L 56, 4. 3 . 1968 , p . 1 , 0 OJ No L 356, 18 . 12. 1987, p. 1 . (3) OJ No L 386, 31 . 12. 1981 , p. 6 .(4) OJ No L 307, 29 . 10 . 1987, p . 40 . No L 204/2 Official Journal of the European Communities 29 . 7. 88 Grades Step 1 2 3 4 5 6 7 8 A 1 327 330 344 719 362 108 379 497 396 886 414 275 A 2 290 482 307 075 323 668 340 261 356 854 , 373 447 A 3 / LA 3 240 573 255 086 269 599 284 112 298 625 313 138 327 651 342 164 A 4 / LA 4 202 105 213 433 224 761 236 089 247 417 258 745 270 073 281 401 A 5 / LA 5 166 627 176 498 186 369 196 240 206 111 215 982 225 853 235 724 A 6 / LA 6 143 993 151 850 159 707 167 564 175 421 183 278 191 135 198 992 A 7 / LA 7 123 948 130 116 136 284 142 452 148 620 154 788 A 8 / LA 8 109 625 114 043 \ \ B 1 143 993 151 850 159 707 167 564 175 421 183 278 191 135 198 992 B 2 124 763 130 611 136 459 142 307 148 155 154 003 159 851 165 699 B 3 104 648 109 512 114 376 119 240 124 104 * 128 968 133 832 138 696 B 4 90 510 94 728 98 946 103 164 107 382 111 600 115818 120 036 B 5 80 904 84 319 87 734 91 149 li C 1 92 319 96 041 99 763 103 485 107 207 110 929 114651 118 373 C 2 80 296 83 708 87 120 90 532 93 944 97 356 100 768 104 180 C 3 74 906 77 828 80 750 83 672 86 594 89 516 92 438 95 360 C 4 67 676 70 419 73 162 75 905 78 648 81 391 84 134 86 877 C 5 62 414 64 968 67 522 70 076 D 1 70 529 73 612 76 695 79 778 82 861 85 944 89 027 92 110 D 2 64 307 67 045 69 783 72 521 75 259 77 997 80 735 83 473 D 3 59 854 62 415 64 976 67 537 70 098 72 659 75 220 ¢ 77 781 D 4 56 434 58 748 61 062 63 376 (b)  in Article 1 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 4 939 is replaced by 4 954, in Article 2 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 6 362 is replaced by Bfrs 6 381 , in the second sentence of Article 69 of Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto, Bfrs 11 364 is replaced by Bfrs 1 1 397, in the first subparagraph of Article 3 of Annex VII to the Staff Regulations, Bfrs 5 684 is replaced by Bfrs 5 701 . Article 2 With effect from 1 July 1987, the table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : 29 . 7. 88 Official Journal of the European Communities No L 204/3 Category Group Class 1 2 3 4 I 153 681 172719 191 757 210 795 A II 111 540 122 408 133 276 144 144 III 93 733 97 909 102 085 106 261 B IV 90 046 98 859 107 672 116 485 " \ V 70 729 75 389 80 049 84 709 C VI 67 266 71226 75 186 79 146 VII 60 207 62 255 64 303 66 351 D VIII ' 54 417 57 621 , 60 825 64 029 IX 52 403 53 134 53 865 54 596 Yugoslavia 169,8 Turkey 90,3 Egypt 388,8 Syria 388,0 Venezuela . 80,5 Brazil 195,9 Article 3 With effect from 1 July 1987 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations is :  Bfrs 2 974 per month for officials in Grade C 4 or C 5'  Bfrs 4 558 per month for officials in Grade C 1 , C 2 or C 3 . 2. With effect from 16 May 1987 and until 30 June 1987, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below are as follows : (a) Greece (b) Chile Israel India Tunisia 91,5 102,8 180,5 128,4 110,0 Article 4 Pensions for which entitlement has accrued by 1 July 1987 are calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 3 - The weightings applicable to pensions are determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 5 1 . With effect from 1 May 1987 and until 30 June 1987, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below are as follows : Article 6 With effect from 1 July 1987, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 932 910 1 328 762 A 4 to A 8 and LA 4 to LA 8 and category B 1 875 850 1 272 664 Other grades 1 701 792 1 095 547 29 . 7. 88No L 204/4 Official Journal of the European Communities Article 7 With effect from 1 July 1987, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork are set at Bfrs 8 618, Bfrs 14 221 and Bfrs 19 390 . servants employed in the country indicated below is as follows : Portugal 79,9 2. With effect from 1 January 1988, the weightings applicable to the remuneration of officials and Other servants employed in the countries indicated below are as follows : Greece 81,1 Italy (Varese) 93,5 Article 8 With effect from 1 July 1987, the amounts shown in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (2) are subject to a weighting of 3,083961 . 3 . The weightings applicable to pensions are determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Article 9 1 . With effect from 16 November 1987, the weighting applicable to the remuneration of officials and other This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1988 . For the Council The President Th. PANGALOS (') OJ No L 38 , 13 . 2. 1976, p . 1 . Ã 2) OJ No L 56, 4. 3 . 1968, p . 8 .